IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00040-CV

                 IN THE MATTER OF THE MARRIAGE OF
                 ASHLEY FAULK AND SAMUEL J. FULLER
                AND IN THE INTEREST OF C.L.F., A CHILD


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 41000


                          MEMORANDUM OPINION


      The brief in this appeal was originally due to be filed by July 20, 2011. When no

brief was filed, the Clerk of this Court notified appellant, Ashley Faulk, by letter dated

July 25, 2011, that pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate

Procedure, the Court would dismiss the appeal for want of prosecution unless, within

21 days of the date of the letter, a response was filed showing grounds for continuing

the appeal. More than 21 days have passed and no response has been filed.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 24, 2011
Do not publish
[OT06]




In the Matter of the Marriage of Faulk and Fuller   Page 2